UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 JORDAN JAY GLOGAU,

        Plaintiff,
                v.                                         Civil Action No. 22-470 (JEB)
 UNITED STATES OF AMERICA,

        Defendant.




                                 MEMORANDUM OPINION

       In this suit seeking to have the Court throw out the 2016 Presidential election, pro se

Plaintiff Jordan Glogau minces no words. His introductory sentence sets the tone: “Never in the

history of the United States has one person come so close to destroying this nation and its

institutions.” ECF No. 1 (Compl.) at ECF p. 2. He asks in his Prayer for Relief for the Court to

“[a]nnul the 2016 Presidential Election. Void all laws, appointments, treaties, regulations,

executive orders of the Trump Administration. Everything done during the Trump

administration was fraudulent, simply clear the deck.” Id. at ECF p. 6. While this suit against

the United States does not lack for ambition, its author does lack standing. The Court,

accordingly, must grant the Government’s Motion to Dismiss.

I.     Legal Standard

       Defendant here contends that the Court has no subject-matter jurisdiction, thus

warranting dismissal under Federal Rule of Civil Procedure 12(b)(1). To survive a motion to

dismiss under Rule 12(b)(1), a plaintiff bears the burden of proving that the Court has subject-

matter jurisdiction to hear his claims. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561


                                                 1
(1992); U.S. Ecology, Inc. v. U.S. Dep’t of Interior, 231 F.3d 20, 24 (D.C. Cir. 2000). A court

has an “affirmative obligation to ensure that it is acting within the scope of its jurisdictional

authority.” Grand Lodge of the Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13

(D.D.C. 2001). For this reason, “‘the [p]laintiff’s factual allegations in the complaint . . . will

bear closer scrutiny in resolving a 12(b)(1) motion’ than in resolving a 12(b)(6) motion for

failure to state a claim.” Id. at 13-14 (quoting 5A Charles A. Wright & Arthur R. Miller, Fed.

Practice & Procedure § 1350 (2d ed. 1987)) (alteration in original).

II.    Analysis

       Article III of the Constitution limits the power of the federal judiciary to the resolution of

“Cases” and “Controversies.” Because “standing is an essential and unchanging part of the case-

or-controversy requirement of Article III,” Lujan, 504 U.S. at 560, finding that a plaintiff has

standing is a necessary “predicate to any exercise of [the Court’s] jurisdiction.” Florida

Audubon Soc’y v. Bentsen, 94 F.3d 658, 663 (D.C. Cir. 1996); see also Allen v. Wright, 468

U.S. 737, 750 (1984) (discussing case-or-controversy requirement).

       The doctrine of standing “requires federal courts to satisfy themselves that ‘the plaintiff

has alleged such a personal stake in the outcome of the controversy as to warrant [his] invocation

of federal-court jurisdiction.” Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009) (citing

Warth v. Seldin, 422 U.S. 490, 498–99 (1975)). “To establish Article III standing, an injury

must be ‘concrete, particularized, and actual or imminent; fairly traceable to the challenged

action; and redressable by a favorable ruling.’” Clapper v. Amnesty Int’l USA, 568 U.S. 398,

409 (2013) (quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010)).

       While Plaintiff’s pleadings — which include the Complaint, his “Supplemental

Memorandum,” and both Oppositions to the Motion to Dismiss, see ECF Nos. 1, 4, 8, 10 — fail


                                                  2
to establish standing for multiple reasons, the Court need only mention one: they allege no

injury. To demonstrate his standing here, Glogau must contend that he suffered a distinct harm

that can be traced to Donald Trump’s win in the 2016 election. See Valley Forge Christian

College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 472 (1982).

That he simply has not done. While he may contend that the country has been grievously

damaged, he never alleges how he himself was injured. Indeed, he appears to acknowledge as

much when he says, “It is hoped that the court will permit other individuals and organizations to

join this suit, in the spirit of a class action suit, for the purpose of providing lawful standing.”

Compl. at ECF p. 2. Even if he had alleged some injury, he would not satisfy the redressability

prong of standing because this Court would be powerless to order the type of relief he seeks.

III.    Conclusion

        Because Plaintiff’s allegations do not state a cognizable injury, the Court will issue a

contemporaneous Order dismissing the case without prejudice for lack of subject-matter

jurisdiction.



                                                                /s/ James E. Boasberg
                                                                JAMES E. BOASBERG
                                                                United States District Judge


Date: May 20, 2022




                                                   3